t c memo united_states tax_court rp golf llc sb golf llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date lisa j hansen and michael j abrams for petitioner shaina e boatright and david l zoss for respondent memorandum findings_of_fact and opinion paris judge this case involves a noncash charitable_contribution_deduction in a notice of final_partnership_administrative_adjustment fpaa for respondent disallowed a dollar_figure charitable_contribution_deduction on the partnership return of rp golf llc rp golf the deduction was claimed for the donation of a conservation_easement on real_property currently operating as a golf course and conveyed by the national golf club of kansas city llc national golf a single-member limited_liability_company llc whose sole member was rp golf the issues for decision are as follows whether the requirements of sec_170 for a qualified_conservation_easement are met whether rp golf is entitled to a charitable_contribution_deduction with respect to a donation of a conservation_easement to a charitable_organization by its single-member llc and if the court determines that rp golf is entitled to a charitable_contribution_deduction then what is the value of the conservation_easement findings_of_fact some of the facts are stipulated and are so found the stipulation of facts the amended first supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time the petition was filed rp golf’s principal_place_of_business was in missouri rp golf is a although national golf is identified as a missouri corporation in the conservation_easement agreement national golf is actually a single-member llc organized in missouri and disregarded for federal_income_tax purposes the easement filed of record was not corrected before trial to reflect national golf’s correct entity identification unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure missouri llc and was formerly referred to as river park golf llc sb3 golf llc is rp golf’s tax_matters_partner and petitioner in this case see sec_6226 i property ownership history in date rp golf acquired a substantial portion of the land that makes up the current golf course development on which the conservation_easement at issue is located the golf course property formerly known as windbrook properties windbrook properties was conveyed to rp golf by a trustee’s deed that included disclosures from a bankruptcy_estate the trustee’s deed conveyed multiple tracts of land in platte county missouri to rp golf in date rp golf conveyed certain property including a portion but not all of the windbrook properties without disclosures by special warranty deed to its wholly owned subsidiary national golf the special warranty deed was recorded in the platte county recorder’s office on date rp golf developed two private golf courses on the windbrook properties known as the national and the deuce at the national deuce respectively the river park golf llc was the entity’s prior legal name but for consistency all references will be to the entity’s current name rp golf rp golf’s tax_return and the attached appraisal described the national as continued national was completed and placed into service in the first nine holes of the deuce were completed and placed into service in the remaining nine holes of the deuce were completed and placed into service in each golf course organized private clubs and during national golf operated both of the for-profit private golf clubs one club was associated with the national course and the other club was associated with the deuce course ii development financing agreements hillcrest bank financed rp golf’s original purchase of the windbrook properties then in date hillcrest bank made a development loan of dollar_figure to rp golf hillcrest loan rp golf national golf and another related_entity granted a security_interest in all of the windbrook properties among others and as security to the indebtedness executed a deed_of_trust dated date which was recorded in the platte county recorder’s office on date deed_of_trust the deed_of_trust contains standard provisions prohibiting any transfer of any interest in the property without the consent of the continued the national i and the deuce as the national ii the court will refer to the first golf course as the national i and the second golf course as the national ii throughout for consistency when discussing legal descriptions or appraisals hillcrest bank and states that a violation of the transfer prohibition would result in an event of default the hillcrest loan amount was subsequently modified and the principal was reduced to dollar_figure the deed_of_trust was amended accordingly in an agreement dated date the hillcrest loan was further modified to extend the maturity_date to date and the deed_of_trust was further amended by a modification agreement dated date and recorded on date the hillcrest loan was modified again to increase the principal to dollar_figure and to extend the maturity_date to date the deed_of_trust was further amended to reflect the changes by a modification agreement dated date and recorded on date hillcrest modification each of the above-described modifications contained the following disclosure statutory notice oral agreements or commitments to loan money extend credit or to forbear from enforcing repayment of a debt including promises to extend or renew such debt are not enforceable to protect you borrower s and us creditor from misunderstanding or disappointment any agreements we reach covering such matters are contained in this writing which is the complete and exclusive statement of the agreement between us except as we may later agree in writing to modify it both rp golf and national golf the grantor of the easement executed the original hillcrest loan and the hillcrest modification earlier development financing was also obtained from great southern bank which made four loans to national golf and or rp golf great southern bank held the following deeds of trust on the windbrook properties rp golf in the principal_amount of dollar_figure secured_by a deed_of_trust dated date national golf in the principal_amount of dollar_figure million secured_by a deed_of_trust dated date rp golf in the principal_amount of dollar_figure secured_by a deed_of_trust dated date and national golf in the principal_amount of dollar_figure million secured_by a deed_of_trust dated date the promissory notes securing the deeds of trust contained a limitation on oral agreements that was substantially_similar to the limitation contained in the hillcrest documents both hillcrest bank and great southern bank had extensive financing agreements and senior deeds of trust recorded in the platte county recorder’s office before national golf’s grant of easement described infra the date modification agreement was executed by rp golf but was not executed by national golf iii the conservation_easement on date national golf as grantor executed an agreement entitled grant of permanent conservation_easement purporting to grant a conservation_easement to the platte county land trust plt a missouri not-for- profit corporation plt agreement national golf expressly reserved the right for itself and its successors or assigns to use the property as a golf course and it continues to operate two private golf clubs on the property the plt agreement includes inter alia the following statement about the transfer of the conservation_easement whereas the grantor is the owner in fee of certain real_property located in platte county missouri which has aesthetic open space scenic recreational and natural resource values in its present state the property underlying the plt agreement is in the city of parkville platte county missouri the legal description attached to the plt agreement conveyed portions of multiple sections of land including a part of the northwest quarter of sec_26 national golf has never been the owner in fee of the northwest plt is a missouri not-for-profit corporation qualified under sec_501 to receive charitable_contributions described in sec_170 quarter of sec_26 the plt agreement also included the following - - declarations whereas the grantor desires to protect and preserve the natural values of the property by making permanent arrangements for the conservation of the open space scenic natural_resources natural habitat and aesthetic qualities of the property and to limit the future use thereof to such purposes now therefore for and in consideration of the covenants and representations contained herein and for other good and valuable the extensive legal description attached to the conservation_easement referred to as schedule a is a 10-page metes and bounds survey with an additional pages of survey describing exceptions to the conservation_easement the survey describes the property in a series of golf tracts with subtracts described to identify the exclusions from the plt agreement the series of golf tracts is the national i golf tracts a through d and the national ii golf tracts e through i golf tracts g and h appear to include some portion of sec_26 in the legal description the original trustee’s deed conveying windbrook properties to rp golf included the following disclosure that national golf did not include in the plt agreement grantee further acknowledges and understands that there may be harmful hazardous or toxic substances or solid wastes on or released from the premises and except for the limited statement of grantor’s knowledge herein set forth grantor makes no representations whatsoever concerning the extent location or nature of the same grantee expressly waives any right or claim against grantor the waiver shall be deemed to be covenants running with the land and binding upon successors and assigns of grantee and all operators of the premises consideration the receipt and legal sufficiency of which are hereby acknowledged grantor national golf on behalf of itself and its heirs successors and assigns in consideration of the premises contained herein and other valuable consideration paid to its full satisfaction does freely give grant sell transfer convey and confirm forever unto plt a perpetual conservation_easement as more particularly set forth below in that certain tract of land containing approximately three hundred acres more or less particularly described in schedule a attached hereto and incorporated herein being more this instrument sets forth the entire agreement of the parties with respect to the easement and supersedes all prior discussions negotiations understandings or agreements relating to the easement all of which are merged herein the easement’s purpose according to the plt agreement is primarily to further the policies of the state of missouri designed to foster the preservation of open space or open areas conservation of the state’s forest soil water plant and wildlife habitats and other natural and scenic resources and to implement the objectives set forth in to r s m o the objectives outlined in the missouri statutes aim to preserve and maintain open areas and spaces in the light the appraisal dated date supporting rp golf’s charitable_contribution valuation reflected a donation of dollar_figure acres the appraisal included a description of property located in sec_26 even though national golf was not the owner of that property see supra p of encroaching urban and metropolitan development mo ann stat sec_67 west missouri law governs the interpretation and performance of the easement which per the plt agreement shall be liberally construed to implement missouri’s open areas policy to ensure national golf’s compliance with the statutory objectives and the plt agreement terms plt agreed to inspect and if necessary enforce the easement for an annual fee of approximately dollar_figure additionally the grantor national golf agreed to incorporate the terms of the easement by reference in any deed or other legal instrument by which it divests itself of any interest in all or a portion of the property plt’s vice president executed a separate agreement entitled acceptance accepting the easement and agreeing to its covenants and restrictions the plt agreement and the acceptance were recorded in the platte county recorder’s office on date iv consents to subordinate when national golf executed the plt agreement on date the property was subject_to senior deeds of trust held by hillcrest bank and great southern bank that predated the plt agreement consents subordinating the interests of the two banks were executed by bank officers on date approximately days after the plt agreement and recorded in the platte county recorder’s office on date each consent states that the subordination was made effective as of date even though national golf executed the plt agreement on date and recorded it on date hillcrest bank’s consent to subordinate recites the following hillcrest hereby consents to the conservation_easement sic and subordinates its rights in the property to the right of the land trust to enforce the conservation purposes set forth in the conservation_easement in perpetuity hillcrest bank’s consent to subordinate did not recite the exchange of any consideration nor did it identify the debt it intended to subordinate or any of its recorded deeds of trust great southern bank’s consent to subordinate also did not recite the exchange of any consideration but it specifically identified the following loans rp golf in the principal_amount of dollar_figure secured_by a deed_of_trust dated date national golf in the amount of dollar_figure million secured_by a deed_of_trust dated date rp golf in the principal_amount of dollar_figure secured_by a deed_of_trust dated date and national golf in the principal_amount of dollar_figure million secured_by a deed_of_trust dated date v the appraisal a complete appraisal in a summary report was dated date the appraisal was addressed to the chief executive office of national golf in regard to a conservation_easement on the national i and the national ii with an effective date of date the appraisal commitment letter stated that the sole intended users of the appraisal were the principals of national golf and the internal_revenue_service in regard to a permanent conservation_easement the property description was for dollar_figure acres and the appraisal reflected ownership by national golf and the national ii llc the appraisal of the national i and the national ii reflected a before valuation of dollar_figure an after valuation of dollar_figure million and an easement valuation of dollar_figure the appraisal included several assumptions and limitations one was that the title to the property interest appraised as good and marketable another was that the property was free and clear of any liens or encumbrances unless stated otherwise although a copy of the plt agreement reflecting national golf as the grantor was included in the appraisal there was no discussion or documentation see supra note sec_4 and there is no evidence in the record that the national ii llc ever owned any of the dollar_figure acres reflected in the appraisal nor did national golf own any of sec_26 reflected in the appraisal on the apparent deviation of the assumption of ownership additionally the appraisal does not reflect any disclosure of the deeds of trust liens or the consents to subordinate described supra sections ii and iv vi tax_return on its federal_income_tax return for form_1065 u s return of partnership income timely filed on date rp golf claimed a charitable_contribution_deduction of dollar_figure and attached to the return a form_8283 noncash charitable_contributions rp golf reported on form_8283 the easement’s value and a basis of dollar_figure in the donated property and also included an appraiser’s declaration that described the donated property as a conservation_easement on two golf courses that were identified as the national golf club of kansas city and the national ii the declaration stated the easement’s appraised fair_market_value as dollar_figure rp golf did not identify the transaction as a bargain sale and reported that no amount was received plt’s vice president signed the form under donee acknowledgment attesting to plt’s status as a qualified_organization under sec_170 and its receipt of the easement on date see supra note even though rp golf claimed a conservation_easement contribution deduction on its tax_return it did not reduce the basis of the depreciable assets on the property included in the plt agreement rp golf reduced only the basis of its real_property subject_to the provisions of the easement in and the parties executed forms 872-p consent to extend the time to assess tax attributable to partnership items extending the assessment_period of rp golf’s federal tax_return to date on date respondent issued a fpaa to the tax_matters_partner of rp golf respondent disallowed the entire charitable_contribution_deduction for the conservation_easement on the ground that it failed to satisfy the requirements of sec_170 or alternatively it failed to establish that the easement’s value was dollar_figure and it failed to reduce the depreciable basis of the asset appropriately petitioner timely filed a petition with the court vii motion for summary_judgment respondent filed a motion for summary_judgment asking the court to sustain respondent’s determination disallowing petitioner’s charitable_contribution_deduction for the conservation_easement at issue was whether rp golf had satisfied the substantiation requirements of sec_170 with respect to the conservation_easement contribution respondent also claimed that the conservation_easement did not protect a relatively natural habitat of fish wildlife or plants or a similar ecosystem under sec_170 or preserve open space pursuant to a clearly delineated federal state or local governmental conservation policy under sec_170 the plt agreement relied upon the missouri statutory conservation policy limited to open spaces and areas within counties having a population of more than big_number residents or in any county adjoining or city not within but adjoining such county mo ann stat sec_67 there was no evidence on the date of the grant that platte county had a population that exceeded big_number residents nor was there evidence that the county adjacent to platte county had a population that exceeded big_number residents in its response in opposition to respondent’s motion for summary_judgment petitioner conceded that the easement was not made pursuant to a clearly delineated governmental conservation policy within the meaning of sec_170 therefore the easement’s conservation_purpose as defined in sec_170 must hinge on a purpose other than a clearly delineated government conservation policy in rp golf llc v commissioner tcmemo_2012_282 the court held that the charitable_contribution did not have a charitable purpose within the meaning of sec_170 requiring a clearly delineated federal state or local governmental conservation policy and that genuine issues of material fact remained concerning whether the requirements for a charitable_contribution_deduction under sec_170 had been met for the parties proceeded to trial on the remaining issues opinion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed 503_us_79 292_us_435 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioner has not argued that sec_7491 applies and has not shown that it meets the requirements to shift the burden_of_proof therefore the burden_of_proof remains on petitioner ii national golf’s property ownership national golf as grantor executed a conservation_easement agreement that encumbered approximately acres purportedly in perpetuity to plt a not-for- profit corporation qualified to receive contributions under sec_501 whether the contribution to plt constituted a transfer for the purposes of sec_170 is ultimately a question of federal_law see 535_us_274 the answer to this federal question however depends in part upon state law which creates and governs the nature of interests in property see id 472_us_713 see also 403_us_190 387_us_456 a common idiom describes property as a ‘bundle of sticks’--a collection of individual rights which in certain combinations constitute property craft u s pincite likewise ownership of property is not a single indivisible concept but rather an aggregate or bundle of rights pertaining to the property involved 61_tc_382 aff’d 509_f2d_616 7th cir once property rights are determined under state law as announced by the highest court of the state the federal tax consequences are decided under federal_law nat’l bank of commerce u s pincite mitchell u s pincite 363_us_509 309_us_78 in the plt agreement national golf purported to convey an interest in sec_26 of the former windbrook properties which was property that had never been conveyed to national golf missouri common_law corresponds with missouri’s statute_of_frauds and requires a written contract on any transfer of real_property see mcdaniel v park place care ctr inc s w 2d mo ct app a transfer of an interest_in_real_property must be memorialized in writing see also gegg v kiefer s w 2d mo ct app citing jones v linder s w 2d mo an oral contract to convey land falls within the literal ambit of the statute_of_frauds and so will not be enforced at law missouri law also requires that deeds transferring property be written and subscribed ie signed by the grantor which in this case is rp golf mo ann stat sec_442 west gregg v georgacopoulos s w 2d mo ct app additionally the validity of the easement must be judged at the time of the grant see 142_tc_140 a conservation_easement fails to be ‘in perpetuity’ if on the date of the donation the possibility that the charity may be divested of its interest in the easement is not so remote as to be neglible alteration in original emphasis added quoting 140_tc_377 graev v commissioner t c pincite w hether a charitable_contribution was effectively ‘made’ whether it consisted of an ‘entire interest’ and whether it was a ‘qualified conservation contribution’--essentially turns on the same question at the time of contributions was the possibility that the easement would be defeated ‘so remote as to be negligible’ emphasis added see also carpenter v commissioner tcmemo_2012_1 slip op pincite to determine whether the conservation_easement deeds comply with requirements for the conservation_easement deduction under federal tax law we must look to state law to determine the effect of the deeds specifically we must look to state law to determine how conservation easements may be extinguished rp golf claimed a deduction for the value of dollar_figure acres rp golf may have intended for the entire property described in the plt agreement executed by national golf to be a valid charitable_contribution but neither rp golf nor any other entity ever conveyed ownership of sec_26 to national golf national golf thus had no legal_title to convey tracts of land in sec_26 by easement or otherwise indeed plt as the donee never acquired a legal_interest in an easement on any of the golf tracts in sec_26 pursuant to the plt agreement granted by national golf thus the grantee plt had no power or authority to enforce the conservation purposes of the easement granted by national golf for golf tracts in section dollar_figure therefore the property described in the plt agreement and located in sec_26 was not a charitable_contribution to plt the acres in sec_26 are not a valid qualified_conservation_contribution and the value of those acres shall be removed from any potential charitable donation value whether the balance of the legal description conveyed by the plt agreement is a qualified_conservation_contribution under sec_170 is considered below the property described on the survey as the national ii golf tracts g and h appears to include sec_26 in the easement see supra note sec_4 and see supra note petitioner has argued that where the grantor did not yet own the land described in a deed he may rely on chapter of the missouri title examination standards mtes to cure the defect but not so in this case the title exam standard described cannot be relied upon to make a current donation of an easement in property the donor does not yet own mo prac methods of prac transact guide sec dollar_figure 4th ed first the cure period provided in chapter of the mtes is years from recording a cure after donation is inconsistent with the requirements in sec_170 that both the easement grant and the conservation_purpose protection be perpetual from the time the easement is granted not at a time years after the grant second reliance on chapter of the mtes requires that the court inquire into actual events after the grant of the easement even if chapter of the mtes can be relied upon to cure a defect in title under state law chapter of the mtes cure period cannot be used to cure a defective charitable_contribution for purposes of federal_income_tax law iii noncash charitable_contributions and the balance of the easement a taxpayer is generally allowed a deduction for any charitable_contribution made during the taxable_year sec_170 a charitable_contribution includes a gift of property to a charitable_organization made with charitable intent and without receiving or expecting to receive adequate_consideration see 490_us_680 477_us_105 see also sec_1_170a-1 and income_tax regs the term charitable_contribution as used in sec_170 has been generally held synonymous with the term gift 74_tc_955 57_tc_239 36_tc_896 aff’d 309_f2d_373 9th cir a gift is generally defined as a voluntary transfer of property by the owner to another without consideration therefor considine v commissioner t c pincite emphasis added quoting dejong v commissioner t c pincite while a taxpayer is generally not allowed a charitable_contribution_deduction for a gift of property consisting of less than an entire_interest in that property an exception is made for a qualified_conservation_contribution see sec_170 b iii under sec_170 a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization which is made exclusively for conservation purposes see also sec_1_170a-14 income_tax regs the court will focus on the third requirement ie whether national golf’s contribution of the donated property was exclusively for conservation purposes a contribution is made exclusively for conservation purposes only if it meets the requirements of sec_170 and 124_tc_258 aff’d 471_f3d_698 6th cir the court will begin the analysis with the requirements of sec_170 sec_170 provides that a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity the parties disagree on whether the conservation_purpose of the donated property is protected in perpetuity respondent argues that the donated property is not protected in perpetuity by virtue of great southern bank’s and hillcrest bank’s recorded deeds of trust on the subject property petitioner argues that the conservation_purpose of the donated property is protected in perpetuity because great southern bank and hillcrest bank had orally agreed to the conveyance at the time of the easement the banks then subordinated their interests in the subject property to plt’s right to enforce the terms of the easement in documents executed and recorded after the grant of the easement and recordation of the plt agreement the perpetuity requirement of sec_170 has its origins in the tax reduction and simplification act of trsa pub_l_no sec a stat pincite in trsa sec congress temporarily allowed a charitable_contribution_deduction for an easement with respect to real_property granted in perpetuity to a governmental_unit or qualifying charitable_organization exclusively for conservation purposes the house conference_report on trsa explained while it is intended that the term conservation purposes be liberally construed with regard to the types of property with respect to which deductible conservation easements may be granted it is also intended that contributions of perpetual easements qualify for the deduction only in situations where the conservation purposes of protecting or preserving the property will in practice be carried out thus it is intended that a contribution of a conservation_easement the tax reform act of pub_l_no sec e stat pincite authorized a deduction for the donation of an easement with respect to real_property exclusively for conservation purposes see 124_tc_258 examining the legislative_history of the requirement that a qualified_contribution of a conservation_easement be exclusively for conservation purposes aff’d 471_f3d_698 6th cir congress amended sec_170 to require that the easement be granted in perpetuity in the tax reduction and simplification act of trsa pub_l_no sec a stat pincite qualify for a deduction only if the holding of the easement is related to the purpose or function constituting the donee’s purpose for exemption organizations such as nature conservancies environmental and historic trusts state and local governments etc and the donee is able to enforce its rights as holder of the easement and protect the conservation purposes which the contribution is intended to advance the requirement that the contribution be exclusively for conservation purposes is also intended to limit deductible contributions to those transfers which require that the donee hold the easement exclusively for conservation purposes ie that they not be transferable by the donee in exchange for money other_property or services h_r conf rept no pincite 1977_1_cb_519 congress again drew attention to the protection of a contributed conservation_easement in the act of date act pub_l_no sec b stat pincite which extended permanently the deduction for a charitable_contribution of a qualified_conservation_easement the senate report accompanying the enactment stated the bill retains the present law requirement that contributions be made exclusively for conservation purposes moreover the bill explicitly provides that this requirement is not satisfied unless the conservation_purpose is protected in perpetuity the contribution must involve legally enforceable restrictions on the interest in the property retained by the donor that would prevent uses of the retained_interest inconsistent with the conservation purposes in the act of date sec c stat pincite congress effectively made permanent the deduction for such a partial interest contribution of a qualified_conservation_easement - - by requiring that the conservation_purpose be protected in perpetuity the committee intends that the perpetual restrictions must be enforceable by the donee organization and successors in interest against all other parties_in_interest including successors in interest s rept no pincite 1980_2_cb_599 the secretary published final regulations interpreting sec_170 on date see t d 1986_1_cb_89 these regulations in relevant part interpret sec_170 as follows sec_1_170a-14 qualified conservation contributions -- g enforceable in perpetuity -- in general --in the case of any donation under this section any interest in the property retained by the donor and the donor’s successors in interest must be subject_to legally enforceable restrictions for example by recordation in the land records of the jurisdiction in which the property is located that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation protection of a conservation_purpose in case of donation of property subject_to a mortgage --in the case of conservation contributions made after date no deduction will be permitted under this section for an interest in property which is subject_to a mortgage unless the mortgagee subordinates its rights in the property to the right of the qualified_organization to enforce the conservation purposes of the gift in perpetuity with the origins of sec_170 and its relevant legislative_history and regulatory interpretation in mind the court now returns to the question of whether the donated property was protected in perpetuity on date when national golf executed the plt agreement purporting to grant the conservation_easement to plt the property was subject_to senior deeds of trust held by great southern bank and hillcrest bank and neither bank joined or acknowledged the plt agreement consents to subordinate the interests of the two banks were not executed by bank officers until date over days after the plt agreement and on the same date as rp golf’s tax_return reported the contribution the consents to subordinate were recorded in the platte county recorder’s office on date although the plt agreement was executed by national golf on date and recorded on date each consent states that the subordination was made effective as of date the hillcrest loan of dollar_figure was made to rp golf in date the deed_of_trust granted by rp golf national golf and the related_entity included the property described in the plt agreement as security for the hillcrest loan sec_15 of the deed_of_trust contains standard provisions that any transfer of any interest in the property was prohibited without the consent of hillcrest bank and that a violation of the transfer prohibition would result in an event of default the deed_of_trust also requires any amendment to be in writing through a series of modifications the hillcrest loan was modified to extend the maturity_date to date and the deed_of_trust was amended by a modification agreement dated date and recorded on date additionally the hillcrest modification increased the hillcrest loan principal to dollar_figure and extended the maturity_date to date and the deed_of_trust modification was dated date and recorded on date rp golf and the grantor of the easement national golf executed the modification to extend the maturity_date from date to date none of the modifications disclosed the conveyance of the easement to plt on date when national golf conveyed the easement to plt the hillcrest loan and deed_of_trust had been previously recorded and the maturity_date of the debt was date on date hillcrest bank executed a consent to subordinate that recited the following hillcrest hereby consents to the conservation_easement and subordinates its rights in the property to the right of the land trust to enforce the conservation_purpose set forth in the conservation_easement in perpetuity the document did not include descriptions of any loan debt or deed_of_trust information that it might be subordinating great southern bank made four loans to national golf and or rp golf great southern bank’s consent to subordinate specifically recited the following loans rp golf in the principal_amount of dollar_figure secured_by a deed_of_trust dated date national golf in the amount of dollar_figure million secured_by a deed_of_trust dated date rp golf in the principal_amount of dollar_figure secured_by a deed_of_trust dated date and national golf in the principal_amount of dollar_figure million secured_by a deed_of_trust dated date all of these deeds of trust predated the plt agreement under missouri law a deed_of_trust is a form of mortgage consisting of an instrument that uses an interest_in_real_property as security for performance of an obligation bob degeorge associates inc v hawthorn bank s w 3d mo a deed_of_trust is subject_to the recording statutes and may be foreclosed id such foreclosure conveys title as it existed on the date the foreclosed deed_of_trust was recorded golden delta enters l l c v us bank s w 3d mo ct app foreclosure extinguishes any junior encumbrance including an easement see 4_f3d_605 8th cir referencing a junior mortgage s s kresge co v shankman s w 2d mo ct app referencing a junior easement in missouri every written instrument that conveys or affects real_estate must be recorded in the office of the recorder of the county in which such real_estate is situated mo ann stat sec_442 further no such written instrument is valid except between the parties thereto and those who have actual notice thereof until the instrument is deposited with the recorder for record id generally the first recorded instrument has seniority and priority over later recorded property instruments golden delta enters s w 3d pincite the final regulations interpreting sec_170 in regard to the protection of a conservation_purpose of a donated property subject_to a mortgage was not the topic of a court decision before the date plt agreement the issue was first considered in 138_tc_324 supplemented by tcmemo_2013_204 775_f3d_1243 10th cir where a conveyance failed as a qualified_conservation_easement when a subordination agreement was not signed until almost two years after the grant of the conservation_easement the court held that t hough the subordination regulation is silent as to when a taxpayer must subordinate a preexisting mortgage on donated property we find that the regulation requires that a subordination agreement must be in place at the time of the gift mitchell i t c pincite see also minnick v commissioner tcmemo_2012_345 at aff’d 796_f3d_1156 9th cir the court also held that the mortgage was not subordianted to the conservation_easement when it was granted in and no deduction was permitted in mitchell ii the court denied the taxpayer’s motion to reconsider its opinion in mitchell i in mitchell ii the court relying on carpenter v commissioner tcmemo_2013_172 at stated that the specific provisions of sec_1_170a-14 income_tax regs are mandatory and may not be ignored mitchell ii at the court upheld the requirement that the subordination agreement be in place at the time of the gift id like the facts in mitchell i the facts in this case focus on the requirements of sec_170 and the underlying regulations including the requirement that the deed_of_trust be subordinate to the conservation_easement agreement see sec_1_170a-14 income_tax regs the consents to subordinate from hillcrest bank and great southern bank were not recorded on the date national golf granted the easement in order for rp golf to be eligible for a charitable_contribution_deduction for it had to meet all the requirements of sec_170 petitioner argues that the facts of this case are distinguishable from the facts in mitchell i specifically petitioner argues that in mitchell i the taxpayer obtained the required subordinations two years after the grant of easement and that the taxpayer had no prior oral consent from the lender however the court’s opinion in mitchell i considered the taxpayer’s position that an oral agreement with the lender not to develop the property was in place that would satisfy the perpetuity requirement of sec_170 see mitchell i t c pincite petitioner is now making the argument that the prior oral agreement to subordinate the deed_of_trust satisfied the pertinent perpetuity requirements the court in mitchell i held that the oral agreement not to develop the property had no effect on the mortgagee’s ability to foreclose on the property and extinguish the conservation_easement had the taxpayer defaulted on her promissory note id pincite the court ultimately concluded that an oral agreement failed to meet the perpetuity requirements of sec_1_170a-14 income_tax regs see also minnick v commissioner at finding that when subordinating a mortgage intention and willingness are not what matters at the time of granting a conservation_easement in addition rp golf argues that it entered into enforceable oral agreements with great southern bank and hillcrest bank to subordinate the lenders’ interests and that these agreements were confirmed in writing after the plt agreement was recorded rp golf claims that the oral agreements to subordinate were enforceable against the lenders under missouri law and thereby satisfied the requirements of sec_1_170a-14 income_tax regs petitioner cites loewen v forsee s w mo holding oral agreement regarding priority of liens was not subject_to statute_of_frauds and comty title co v crow s w 2d mo ct app holding mortgagee was estopped from asserting priority of his deed_of_trust as precedent to support rp golf’s claim that its alleged oral agreements with great southern bank and hillcrest bank were enforceable however loewen does not apply to a contract concerning an interest in land which is addressed in and subject_to the missouri statute_of_frauds in addition in comty title co the mortgagee had actually executed the contract of sale agreeing to subordinate his purchase_money_mortgage to the construction lender even though the mortgagee claimed he just signed for his corporation comty title co s w 2d pincite the court rejected the mortgagee’s argument and estopped his priority assertion id pincite the parties disagree over the enforceability of oral agreements regarding real_estate under missouri law and its statute_of_frauds the missouri statute_of_frauds provides in pertinent part no action shall be brought upon any contract made for the sale of lands tenements hereditaments or an interest in or concerning them unless the agreement upon which the action shall be brought or some memorandum or note thereof shall be in writing and signed by the party to be charged therewith or some other person by him thereto lawfully authorized mo ann stat sec_432 west missouri common_law corresponds with missouri’s statute_of_frauds and requires a written contract on any transfer of real_property see gegg v kiefer s w 2d pincite citing jones s w 2d an oral contract to convey land falls within the literal ambit of the statute_of_frauds and so will not be enforced at law see also mcdaniel s w 2d pincite a transfer of an interest_in_real_property must be memorialized in writing further no such written instrument is valid except between the parties thereto and those who have actual notice thereof until the instrument is deposited with the recorder for record mo ann stat sec_442 generally the first recorded instrument has seniority and priority over later recorded property instruments golden delta enters s w 3d pincite however a bona_fide purchaser takes free of adverse claims to title of unrecorded interests city of branson v branson hills master ass’n inc s w 3d mo ct app citing in re idella m fee revocable_trust s w 3d mo ct app golden delta enters s w 3d pincite a bona_fide purchaser is someone who pays valuable consideration has no notice of encumbrances and acts in good_faith mcaboy v parker mo a person who obtains title by gift cannot be a bona_fide purchaser because he does not give valuable consideration see greer v orchard s w mo ct app but the evidence does not establish the oral consent agreements that rp golf claims to have reached with great southern bank and hillcrest bank regarding subordination of their interests in the easement property the record contains no testimony or documentation from either of the banks that is dated on or before the date national golf executed the plt agreement to convey the easement to plt and that corroborates rp golf’s claim of an oral agreement to subordinate neither of the consents to subordinate signed by great southern bank and hillcrest bank recites the exchange of any consideration for the respective consents to subordinate even though rp golf’s representative testified that he was sure he talked with great southern bank and hillcrest bank about subordinating their interests to the easement before date he did not remember who he talked to at the banks in addition the hillcrest loan and during the audit and before the notice_of_deficiency was issued hillcrest bank provided a letter stating that hillcrest bank had a security_interest in the golf courses although the golf courses were not the primary collateral an oral agreement to subordinate was not addressed in the correspondence modification agreements specifically included an oral agreement statutory notice prohibition as follows statutory notice oral agreements or commitments to loan money extend credit or to forbear from enforcing repayment of a debt including promises to extend or renew such debt are not enforceable to protect you borrower s and us creditor from misunderstanding or disappointment any agreements we reach covering such matters are contained in this writing which is the complete and exclusive statement of the agreement between us except as we may later agree in writing to modify it the great southern bank promissory notes contained a substantially_similar prohibition on oral agreements rp golf’s representative signed each of the modification agreements and promissory notes neither of the consents to subordinate signed by great southern bank and hillcrest bank was signed before date or recorded before date the evidence establishes that both great southern bank and hillcrest bank eventually consented to and did subordinate their respective interests in the easement property however the evidence fails to establish that rp golf and great southern bank and hillcrest bank entered into any agreements oral or written binding under missouri law regarding subordination to the easement on or before date the date of the plt agreementdollar_figure both banks’ financing documents prohibited any transfer of interest in the continued the property described in the plt agreement purporting to grant a conservation_easement was subject_to preexisting unsubordinated mortgages on the date of the grant because the easement granted by national golf could have been extinguished by foreclosure between date and date it was not protected in perpetuity and therefore was not a qualified_conservation_contribution the potential for foreclosure of the easement was not illusory at the time of the grant hillcrest bank held a senior deed_of_trust of dollar_figure that matured and was due and payable on date the senior deed_of_trust had priority over any enforceable right of plt under the plt agreement in addition when the party principals executed documents to increase the principal_amount of the indebtedness to dollar_figure and extend the maturity_date from date to date those documents failed to disclose plt’s interest in the underlying property national golf had pledged in the grant of the easement to disclose the easement by reference in any legal instrument that divests itself of any interest in all or a portion of the land the parties did not secure a consent to subordinate from hillcrest before the loan and deed_of_trust maturity_date of date rp golf through its single continued property without consent of the bank and failure to obtain consent would result in a default member llc had potentially reduced the value of acres of the underlying_security interest held by the banks from dollar_figure to dollar_figure million see appraisal discussion supra p and had failed to disclose or protect plt which held the purported conservation_easement before increasing the liability as a result the easement could have been extinguished by foreclosure and therefore petitioner did not satisfy the requirements of sec_170 and sec_1_170a-14 income_tax regs because it has not been established that all of the requirements of sec_170 have been satisfied for the noncash charitable_contribution of a qualified_conservation_contribution the balance of those requirements the conservation purposes and the purported value of the charitable_contribution will not be discussed accordingly the charitable_contribution_deduction is decreased by dollar_figure for the tax_year ended date the court has considered all arguments the parties have made and to the extent not discussed herein finds that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
